Case 2:21-cv-00522-JLB-MRM Document 1-1 Filed 07/14/21 Page 1 of 5 PageID 7




                                 Exhibit A
Case 2:21-cv-00522-JLB-MRM Document 1-1 Filed 07/14/21 Page 2 of 5 PageID 8




                                 Exhibit A
Case 2:21-cv-00522-JLB-MRM Document 1-1 Filed 07/14/21 Page 3 of 5 PageID 9




                                 Exhibit A
Case 2:21-cv-00522-JLB-MRM Document 1-1 Filed 07/14/21 Page 4 of 5 PageID 10




                                  Exhibit A
Case 2:21-cv-00522-JLB-MRM Document 1-1 Filed 07/14/21 Page 5 of 5 PageID 11




                                  Exhibit A
